Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 10, and 19, the features “respective mechanical part of an electrical generation system” and “investigate the respective mechanical part” are not described in the Specification.

With regards to Claims 1, 10, and 19, the feature “modifying an electrical generation system, wherein the modifying is at least one of retrofitting the electrical generation system, recalibration the electrical generation system, recalibration of a monitoring system of the electrical generation system, and overhauling the electrical generation system” is not described in the Specification. The Specification, instead, only discusses collecting sensor data after the “modifying” [0001, 0005, 0019, 0045, etc.].

With regards to Claims 1, 10, and 19, the feature “receiving a fourth set of sensor data subsequent to updating the regression model; monitoring, based on the updating and based on the updated regression model incorporating the third set of sensor data, the respective mechanical part for abnormalities indicated by differences between dependent values in the fourth set of sensor data and expected dependent values produced by the updated repression model for corresponding independent values in the fourth set of sensor data” is not described in the Specification.

Response to Arguments
35 USC § 101
Applicant’s arguments, see Applicant Arguments/Remarks, filed 7/19/2021, with respect to claims 1, 10, and 19 have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendments. The added additional elements/steps demonstrate a practical application. 

35 USC § 103 
Applicant’s arguments, see Applicant Arguments/Remarks, filed 7/19/2021, with respect to claims 1, 10, and 19 have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendments. 

35 USC § 112
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. 

The Applicant argues (p.15): the Applicant respectfully points to at least paragraph [0002] … In an example, components of a wind turbine may exhibit a linear relationship between the present ambient temperature of the wind turbine and a temperature of a particular bearing within the wind turbine. …Referring to paragraph [0002], a "wind turbine" is an example of an "electrical generation system." The term "component" is a well-known synonym for "part" as detailed in paragraph [0002]. In the example, a "bearing" is a well-known respective "mechanical part' of an Appl. No. 15/888,606Docket No. 087193Reply to Office Action of March 17, 2021"electrical generation system."
The Examiner respectfully disagrees. Firstly, the background section that generically discusses the state of technology cannot serve as a support for specific features of the claimed invention that the applicants have possession of. Secondly, the “wind turbine” is not claimed as well as “temperature” and “bearing”. Thirdly, an “electrical generation system” may consist of numerous mechanical parts and, therefore, the patentable boundaries of the claim are not clear. 
The rejection is maintained. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 (a), set forth in this Office action.
In regards to the independent Claims 1, 10, and 19, the teachings of Kant, Collins, Miller and Stluka, individually or combined, show all the elements of the claim except automatically presenting a prompt as part of a graph to an operator indicating the at least one subsequent dependent value and the expected dependent value and an option to update the initial regression model, the graph presenting each of the initial set of sensor data; expected dependent values based on the initial regression model in the second independent value range corresponding to the third set of sensor data; and the  third set of sensor data in relation to the expected dependent values in the second independent value range; receiving a response to the prompt indicating one of: update the initial regression model, investigate the respective mechanical part, or 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863